Name: Commission Regulation (EC) No 1250/97 of 30 June 1997 amending Annex I to Regulation (EC) No 1507/96 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries
 Type: Regulation
 Subject Matter: trade;  tariff policy;  cooperation policy;  beverages and sugar;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31997R1250Commission Regulation (EC) No 1250/97 of 30 June 1997 amending Annex I to Regulation (EC) No 1507/96 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries Official Journal L 173 , 01/07/1997 P. 0092 - 0093COMMISSION REGULATION (EC) No 1250/97 of 30 June 1997 amending Annex I to Regulation (EC) No 1507/96 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EC) No 1599/96 (2), and in particular Articles 16 (1), 37 (6) and 39 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), and in particular Article 1 thereof,Whereas Commission Regulation (EC) No 1507/96 of 29 July 1996 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries (4), as amended by Regulation (EC) No 385/97 (5), sets the annual tariff quota at 85 463 tonnes of tel quel raw cane sugar; whereas, however, for the period 1 July 1996 to 30 June 1997 this quota was fixed at 128 195 tonnes of raw tel quel sugar;Whereas Annex I to Regulation (EC) No 1507/96 allocates the annual import quota by country of origin for the first period of application from 1 July 1996 to 30 June 1997 using an allocation based on imports into the Community in a three-year reference period;Whereas, in the light of the experience gained in the first year, the quota of 85 463 tonnes should be distributed between the countries of origin in the second and subsequent annual periods of application from 1 July 1997 on using the same allocation, without prejudice to any adjustment thereto should the need arise;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EC) No 1507/96 is hereby replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 177, 1. 7. 1981, p. 4.(2) OJ No L 206, 16. 8. 1996, p. 43.(3) OJ No L 146, 20. 6. 1996, p. 1.(4) OJ No L 189, 30. 7. 1996, p. 82.(5) OJ No L 60, 1. 3. 1997, p. 51.ANNEX 'ANNEX IQuota allocation by country of origin in tonnes of tel quel raw cane sugar for each period from 1 July to the following 30 June>TABLE>